Citation Nr: 0827892	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left wrist stab wound with ulnar 
fracture, to include scars.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right index finger surgery.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1988 until 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
St. Louis, Missouri regional office (RO) of the Department of 
Veterans Affairs (VA) that assigned a 10 percent disability 
evaluation for the veteran's left wrist stab wound residuals 
and a 10 percent disability evaluation for his right index 
finger surgery residuals.  A July 2007 decision review 
officer decision increased the veteran's stab wound residuals 
disability evaluation to 20 percent.  The decision also 
granted secondary service connection for the veteran's right 
index finger numbness as secondary to right index finger 
surgery residuals and established a separate 10 percent 
rating.  As the veteran has expressed no disagreement with 
the separate right index finger determination, the Board 
finds the issues listed on the title page of this decision 
are the only matters properly developed for appellate review.

In his April 2006 notice of disagreement, the veteran also 
claimed that he was entitled to the bilateral factor due to 
the nature of his disabilities.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence demonstrates the veteran's service-connected 
residuals of a left wrist stab wound with ulnar fracture, to 
include scars, is manifested by no more than a slight muscle 
injury with some limitation of motion, an unstable 
superficial scar, and a painful superficial scar.

2.  There are two superficial scars on the veteran's left 
wrist, each measuring less than 1.5 by 0.25 cm, with no 
limitation of motion of motion due to scarring.

3.  The evidence demonstrates the veteran's service-connected 
residuals of right index finger surgery is manifested by no 
more than limitation of motion with a gap of more than 2.5 cm 
between the fingertip and the proximal transverse crease of 
the palm.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a left wrist stab wound with ulnar 
fracture, to include scars, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007 & Supp. 2007); 38 C.F.R. §§ 4.71a, 
4.118; Diagnostic Codes 5211, 7803, 7804 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of right index finger surgery, 
including scars, have been met as the veteran experiences a 
limitation of motion in that finger.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5229 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his underlying service connection claims by correspondence 
dated in October 2003 and July 2005.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decisions 
in this case any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).



Left Wrist Stab Wound Residuals

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A slight muscle injury is a simple wound to the muscle 
without debridement or infection.  Records of the injury are 
demonstrated by a superficial wound with brief treatment and 
return to duty, healing with good functional results, and no 
cardinal signs or symptoms of muscle disability.  The 
objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy, or impaired tonus and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.   Id.

530
7
Group VII.

1.	Function: Flexion of wrist and fingers. 
Muscles arising from internal condyle of humerus:  
Flexors of the carpus and long flexors of fingers 
and thumb; pronator. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5307 (2007).

5211
Ulna, impairment of: 



Major Minor Nonunion in upper half, 
with false movement: With loss of bone 
substance (1 inch (2 5 cms.) or more) 
and marked deformity 


40


30 

Without loss of bone substance or 
deformity 
30
20 

Nonunion in lower half 
20
20

Malunion of, with bad alignment 
10
10
5212
Radius, impairment of: 



Major Minor Nonunion in lower half, 
with false movement: With loss of bone 
substance (1 inch (2.5 cms.) or more) 
and marked deformity 
40
30

Without loss of bone substance or 
deformity 
30
20

Nonunion in upper half 
20
20

Malunion of, with bad alignment 
10
10
5213
Supination and pronation, impairment 
of:



Major Minor Loss of (bone fusion): 



The hand fixed in supination or 
hyperpronation 
40
30

The hand fixed in full pronation 
30
20

The hand fixed near the middle of the 
arc or moderate pronation

20

20

Limitation of pronation:



Motion lost beyond middle of arc 
30
20

Motion lost beyond last quarter of 
arc, the hand does not approach full 
pronation 

20

20

Limitation of supination: To 30º or 
less 
10
10

Note: In all the forearm and wrist 
injuries, codes 5205 through 5213, 
multiple impaired finger movements due 
to tendon tie-up, muscle or nerve 
injury, are to be separately rated and 
combined not to exceed rating for loss 
of use of hand.


38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5212, 5213 (2007).

521
5
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with 
forearm
10
10
38 C.F.R. § 4.71a (2007).

                 
38 C.F.R. § 4.71, Plate I (2007) 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

7803
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant 
a compensable evaluation. (See Sec. 4.68 of this part 
on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2007).

In this case, the veteran contends that he is entitled to a 
higher evaluation for his stab wound and surgery residuals 
due to some functional limitations he experiences.
The RO has evaluated the veteran's stab wound residuals with 
a 20 percent rating under diagnostic codes 7804-5211 for a 
scar and ulna impairment.

Service medical records show the veteran sustained a stab 
wound to his left, non-dominant, wrist on January 28, 1991.  
X-rays revealed a fracture to the left ulna.  A February 13, 
1991, report noted the wound was healing nicely.  On 
February 27, 1991, the examiner noted the wound looked good 
and there was good range of motion.  A May 1991 report noted 
the wound was well healed and that the veteran was no longer 
wearing a wrist brace.

An October 2005 VA compensation and pension examination 
revealed a healed left ulna injury with tenderness noted at 
the site.  Flexion and extension range of motion were normal 
with flexion from 0 to 90 degrees and extension from 0 to 70 
degrees.  Supination and pronation were from 0 to 90 degrees.  
The veteran complained of pain with any rotation or gripping 
of the left hand.  He stated that he had been incarcerated 
until March 2005, but that he had previously been employed as 
a barber.  Bilateral hand and wrist X-rays were normal.  The 
diagnoses included left wrist stab wound with scar.

On VA examinations in March 2007 the veteran complained of a 
constant dull ache with swelling to the left wrist.  He 
estimated his pain as seven on a ten point scale with flare-
ups to nine upon overuse.  He estimated that he had full 
functional limitation during flare-ups.  He stated he wore a 
wrist brace, but it was noted he was not wearing it at the 
examination.  Left wrist dorsiflexion range of motion was 
from 0 to 65 degrees and palmar flexion range of motion was 
from 0 to 50 degrees.  Ulnar deviation was from 0 to 
20 degrees and radial deviation was from 0 to 10 degrees.  
There was no additional limitation upon repetitive motion 
testing.  X-rays were negative for any degenerative wrist 
changes.  A scar examination revealed two superficial wrist 
scars.  The first scar measured 1.5 centimeters (cm) by 0.25 
cm and the second measured 1 cm by 0.25 cm.  There were no 
adhesions, deformity, or inflammation present with either 
scar.  The second scar presented with some pain on 
examination.  The first scar was described as unstable.  The 
examiner noted there was no limitation of motion caused by 
the scars and no disfigurement.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left wrist stab 
wound with ulnar fracture, to include scars, is manifested by 
no more than a slight muscle injury with some limitation of 
motion, an unstable superficial scar, and a painful 
superficial scar.  The injury in service is shown to have 
been a superficial wound with brief treatment and return to 
duty.  There was healing with good functional results and no 
cardinal signs or symptoms of muscle disability.  There is no 
objective evidence of fascial defect, atrophy, or impaired 
tonus and no impairment of function or metallic fragments 
retained in muscle tissue.

The Board notes that the basis for the presently assigned 20 
percent rating is unclear, but that the veteran has two wrist 
scars one of which was described upon VA examination as 
superficial and unstable and one described as superficial and 
painful on examination.  While separate 10 percent 
evaluations are apparently warranted under diagnostic codes 
7803 and 7804, the 10 percent ratings are the maximum 
evaluations available under those diagnostic codes.  A higher 
evaluation for other alternative diagnostic codes, however, 
is not shown to be warranted because medical evidence shows 
the scars are superficial and do not cause limitation of 
motion.  

The Board also notes that there is no medical evidence 
indicating that the veteran suffers from nonunion or malunion 
of the ulna; therefore, a disability evaluation under 
diagnostic code 5211 is not appropriate.  In addition, the 
veteran has demonstrated some left wrist limitation of 
motion, but it is insufficient to warrant a compensable 
rating under diagnostic code 5215.  Therefore, entitlement to 
higher, separate, or staged ratings for the residuals of a 
left wrist stab wound with ulnar fracture, to include scars, 
is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

Right Index Finger Surgery Residuals

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand:  (1) For the index, long, ring, 
and little fingers (digits II, III, IV, and V), zero degrees 
of flexion represents the fingers fully extended, making a 
straight line with the rest of the hand. The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position. For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. 

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto. (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis. (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis. 

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx. (ii) 
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position. (iii) If 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis. (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis. (5) If there is limitation 
of motion of two or more digits, evaluate each digit 
separately and combine the evaluations. 

522
5
Index finger, ankylosis of:
Majo
r
Mino
r
 
Unfavorable or favorable
10 
10 
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand.


522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, or; 
with extension limited by more than 30 
degrees
10
10
 
With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, and; 
extension is limited by no more than 30 
degrees
0
0
38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5229 (2007).

In this case, the veteran contends that a higher rating is 
warranted for his right index finger disability.  The RO has 
rated the veteran's right index finger surgery residuals 
under diagnostic code 5225 on the basis of loss of motion.  
The Board notes, however, that there is no indication from 
the available record of ankylosis.  The service-connected 
disability is more appropriately evaluated under the criteria 
of diagnostic code 5229.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Service medical records show the veteran sustained a 
laceration to the right index finger at the posterior 
proximal phalange due to contact with his opponent's tooth 
during an altercation.  The examiner noted the wound was deep 
with tendon involvement.  

An October 2005 VA examination noted the veteran complained 
of pain with any gripping or use of the right hand.  The 
examiner noted a 1.5 cm scar to the dorsal aspect of the 
right index finger that was .25 cm in width.  The scar was 
slightly depressed with no keloid formation or other 
abnormality.  There was pain with any gripping or extension 
of the finger.  The veteran was only able to extend to a 
30 degree angle with flexion from zero to 80 degrees.  There 
was an approximately 50 percent decrease in strength compared 
to the opposite side.  There was difficulty with pinching and 
gripping and dexterity was slow.  The diagnoses included 
right index finger extension tendon injury with scar.

On VA examination in March 2007 the veteran complained of 
numbness and pain of his right index finger.  He estimated 
his pain as constant and dull at the level of seven on a ten 
point scale with flare-ups to 10 with overuse.  He reported 
very little relief with over-the-counter pain relief 
medication.  The examiner noted there was no evidence of 
ankylosis.  Range of motion at the metacarpophalangeal joint 
was from zero to 19 degrees, at the proximal interphalangeal 
joint was from zero to 50 degrees, and at the distal 
interphalangeal joint was from zero to 5 degrees.  The gap 
between the tip of the finger and the transverse crease was 3 
cm.  There was diminished strength for pushing, pulling, and 
twisting and an inability to grip objects firmly.  Strength 
was decreased by 50 percent.  There was numbness from the 
metacarpophalangeal joint to the tip of the finger.  A scar 
examination revealed a 1.5 cm by 0.25 cm superficial scar.  
There was no evidence of adherence to underlying tissue, 
inflammation, edema, or keloid formation.  The skin texture 
was normal and slightly darker than the surrounding skin.  
There were no areas of induration or inflexibility of the 
skin.  The scar was stable and caused no limitation of 
motion.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of right index finger 
surgery is manifested by no more than limitation of motion 
with a gap of more than 2.5 cm between the fingertip and the 
proximal transverse crease of the palm.  The assigned 10 
percent rating is the maximum allowable rating under 
diagnostic code 5229.  There is no evidence of ankylosis or 
additional disability due to the residual scar.  As noted 
above, a separate 10 percent rating has been assigned for 
right index finger numbness.  Therefore, entitlement to 
entitlement to higher, separate, or staged ratings for the 
residuals of right index finger surgery is not warranted.

There is no evidence of any unusual or exceptional 
circumstances as to warrant an extraschedular rating.  The 
preponderance of the evidence in this case is against the 
veteran's claim for an increased rating.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left wrist stab wound with ulnar fracture, 
to include scars, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right index finger surgery is denied.



____________________________________________
T. L. Douglas
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


